Mr. Obief Justice ENGLisn delivered tbe opinion of tbe Court. Tbe Bank of tbe State brought an action of debt, in tbe Jackson Circuit Court, against Roddy, Tayman and Fulcher, upon a writing obligatory. At tbe return term, tbe death" of Tayman was suggested, and a sovre facias ordered for tbe purpose of substituting bis administrator. Roddy filed a plea of tbe statute of limitations, and tbe cause was continued. At tbe next term, tbe plaintiff replied to tbe plea of Noddy, and moved to quash tbe scwe facias issued to bring in Tayman’s administrators, and tbat tbe cause proceed against tbe surviving defendants. On tbe motion of tbe defendant, Fulcher, tbe original writ of summons was quasbed for tbe want of a seal, and judgment tbat Fulcher go hence — to which tbe plaintiff excepted. It does not appear, in tbe transcript before us, tbat any disposition was made of tbe cause, or final judgment, as to tbe defendant Noddy. Tbe plaintiff brought error against Noddy, suggesting, in tbe writ of error; tbe cleatb of Tayman and Fulcher. Tbe motion of tbe defendant in error to dismiss tbe cause for want of a final judgment as to bim, in tbe court below, must be sustained.